DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Friedland (US Patent 20080104751).
Regarding claim 1, Friedland teaches a bedding protector, comprising: a body (Figure 1; 12) having an interior side opposing an exterior side; wherein the body is flexible and adapted to conform to a bedding (Figure 1; 11); wherein the body is adapted to be positioned over the bedding in a secured position (Figure 1; as shown); wherein the secured position is formed when the interior side of the body lays atop an exterior side of the bedding and wraps around a head portion of the bedding to lay against the exterior side of the bedding so as to sandwich the bedding therebetween (Figure 1; 12 wraps around the head end of 11 on the left side, as shown); a fastening system comprising at least one pair of mating fasteners such that they are removable secured to one another (Figure 1; 13); wherein the at least one pair of mating fasteners are disposed on the interior side of the body such that they align and face each other for selectively securing and releasing when in the secured position.
Regarding claim 12, Friedman teaches a bedding protector, comprising: a body (Figure 1; 12) having an interior side opposing an exterior side; wherein the body is flexible and adapted to conform to a bedding (Figure 1; 11); wherein the body is adapted to be attached to the bedding in a secured position; wherein the secured position is formed when the interior side of the body lays atop an exterior side of the bedding (Figure 1; as shown); a fastening system (Figure 1; 13) comprising a bedding protector fastener configured to releasably mate with a bedding fastener (Figure 1; 1a and 13b), such that when they are secured to one another the bedding protector and bedding are thereby secured to each other.
Regarding claim 15, Friedman teaches a method of securing a bedding protector to a bedding, the method comprising: providing the bedding protector comprising: a body (Figure 1; 12) having an interior side opposing an exterior side; wherein the body is flexible and adapted to conform to the bedding (Figure 1; 11); positioning the body to the bedding in a secure position, wherein the secured position is achieved when the interior side of the body lays atop an exterior side of the bedding (Figure 1; as shown); fastening (Figure 1; 13) the bedding protector to a bedding via a fastening system, the fastening system comprising a bedding protector fastener configured to releasably mate with a bedding fastener (Figure 1; 13a and 13b), such that when they are secured to one another the bedding protector and bedding are thereby secured to each other.
Regarding claim 17, Friedman teaches wrapping around a head portion of the bedding to lay against an exterior side of the bedding so as to sandwich the bedding therebetween (Figure 1; the flap where 25 is marked folded over 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedland (US Patent 20080104751).
Regarding claim 3, Friedland teaches the body is a partial sheet (Figure 1; the top of 11 is partly covered by 12). Friedland does not specifically teach the partial covering is half. It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the quarter flap of Friedland to be a half flap in order to provide further protection for the bedding from the user and allow the users arms to not contact the bedding and instead contact the sheet when from under the bedding, and a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedland (US Patent 20080104751) in view of Crispino (US Patent Application Publication 20140189952).
Regarding claim 4, Friedland does not teach the body has a width of less than a standard bedding such that lateral right edge and lateral left edge of the bedding is exposed when the bedding protector is in the secured position. Crispino teaches the body has a width of less than a standard bedding such that lateral right edge and lateral left edge of the bedding is exposed when the bedding protector is in the secured position (Figures 1 and 2; the bedding protector 2 has a width less than that of the bedding 1). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the width of the bedding protector of Friedland to be smaller than that of the bedding because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim(s) 5-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedland (US Patent 20080104751) in view of Hare (US Patent Application Publication 20120233777).
Regarding claim 5, Friedland does not teach the fastening system comprises magnetic fasteners. Hare teaches the fastening system comprises magnetic fasteners (Figure 3; 15 and 18). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the fasteners of Friedland to be magnetic in order to have secure fasteners that are hidden from sight of the user in use.
Regarding claim 6, Friedland teaches the fasteners are at intervals (Figure 1; 13). Friedman does not teach magnetic fasteners. Hare teaches magnetic fasteners (Figure 3; 15, 18). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the fasteners of Friedland to be magnetic in order to have secure fasteners that are hidden from sight of the user in use. 
Regarding claim 7, Friedland does not teach the body comprises multiple layers in a stacked arrangement. Hare teaches the body comprises multiple layers in a stacked arrangement (Figure 3; 24 and 26). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the body of Friedland to comprise multiple layers in order to hide the fasteners effectively. 
Regarding claim 8, Friedland does not teach the fastening system comprises magnetic fasteners. Hare teaches the fastening system comprises magnetic fasteners (Figure 3; 15, 18). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the fasteners of Friedland to be magnetic in order to have secure fasteners that are hidden from sight of the user in use. 
Regarding claim 9, Friedland does not teach the magnetic fasteners are positioned between an interior side layer and an exterior side layer. Hare teaches the magnetic fasteners are positioned between an interior side layer and an exterior side layer (Figure 3; 24 and 26). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the body of Friedland to comprise multiple layers in order to hide the fasteners effectively.
Regarding claim 13, Friedland does not teach the bedding protector fastener and the bedding fastener each comprises a magnetic fastener, wherein the magnetic bedding protector fastener is disposed on the interior side of the body so as to align with the magnetic bedding fastener in the secure position. Hare teaches the bedding protector fastener and the bedding fastener each comprises a magnetic fastener (Figure 3; 15, 18), wherein the magnetic bedding protector fastener is disposed on the interior side of the body so as to align with the magnetic bedding fastener in the secure position (Figure 3, when applied to Friedland this would be the positioning as mapped out by Friedland’s fasteners). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the fasteners of Friedland to be magnetic in order to have secure fasteners that are hidden from sight of the user in use.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedland (US Patent 20080104751) in view of in view of Hare (US Patent Application Publication 20120233777) in view of Neuhaus (US Patent Application Publication 20190069690).
Regarding claim 10, Friedland does not teach the body comprises a waterproof layer adapted to prevent moisture from penetrating through the layer, wherein the waterproof layer is positioned between an interior side layer and an exterior side layer. Neuhaus teaches the body comprises a waterproof layer (Figure 1; 20) adapted to prevent moisture from penetrating through the layer, wherein the waterproof layer is positioned between an interior side layer and an exterior side layer (Figure 1; the exterior side layer would be top of 16 and interior side layer would be bottom of 20). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the bottom layer of Friedland and Hare to be waterproof to add additional protection to the mattress or user from spills. 
Claim(s) 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedland (US Patent 20080104751) in view of Conley (US Patent 8516631).
Regarding claim 11, Friedland does not teach the exterior side of the body comprises indicia thereon, such as a fold line or a fastener marking, the indicia being configured to align the fastening system in the secured position. Conley teaches the exterior side of the body comprises indicia thereon, such as a fold line or a fastener marking, the indicia being configured to align the fastening system in the secured position (Figure 3a shows circle 33 which is an indicia to indicate the fold line for flap of top sheet 21, and when applied to Friedland would line up the flap fasteners). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the system of Friedland to include indicia for the fold line in order to expedite assembly of the system. 
Regarding claim 18, Friedland does not teach aligning a fold line of the body with an uppermost edge of the bedding, wherein the fold line is adapted to indicate where to fold the body so as to position the fastener system. Conley teaches aligning a fold line of the body with an uppermost edge of the bedding, wherein the fold line is adapted to indicate where to fold the body so as to position the fastener system (Figure 3a shows circle 33 which is an indicia to indicate the fold line for flap of top sheet 21, and when applied to Friedland would line up the flap fasteners). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the system of Friedland to include indicia for the fold line in order to expedite assembly of the system. 
Regarding claim 19, Friedland does not teach aligning a fastener alignment marking of the body, wherein the fastener alignment marking is adapted to provide a reference for aligning the fastener system. Conley teaches aligning a fastener alignment marking of the body, wherein the fastener alignment marking is adapted to provide a reference for aligning the fastener system (Figure 3a shows circle 33 which is an indicia to indicate the fold line for flap of top sheet 21, and when applied to Friedland would line up the flap fasteners). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the system of Friedland to include indicia for the fold line in order to expedite assembly of the system. 
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedland (US Patent 20080104751) in view of Hare (US Patent Application Publication 20120233777) in view of Crispino (US Patent Application Publication 20140189952)
Regarding claim 14, Friedland does not teach the bedding protector fastener and the bedding fastener each further comprise a zipper fastener, wherein the zipper bedding protector fastener is 16disposed on a lateral edge of the body so as to align with the zipper bedding fastener in the secure position. Crispino teaches the bedding protector fastener and the bedding fastener each further comprise a zipper fastener (Figure 1; 4), wherein the zipper bedding protector fastener is 16disposed on a lateral edge of the body so as to align with the zipper bedding fastener in the secure position. It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the fasteners of Friedland to include a zipper fastener to allow for the bedding and bedding protector to be even more securely attached if desired. 
Regarding claim 16, Friedland does not teach the fastening system comprises a magnetic fastener and a zipper fastener. Hare teaches a magnetic fastener (Figure 3; 15, 18). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the fasteners of Friedland to be magnetic in order to have secure fasteners that are hidden from sight of the user in use. Crispino teaches a zipper fastener (Figure 1; 4). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the fasteners of Friedland to include a zipper fastener to allow for the bedding and bedding protector to be even more securely attached if desired.
Claim(s) 1 is alternately rejected and claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool (US Patent Application Publication 20180168372).
Regarding claim 1, Pool teaches a bedding protector, comprising: a body (Figure 2; 102) having an interior side opposing an exterior side; wherein the body is flexible and adapted to conform to a bedding (Figure 2; 108); wherein the body is adapted to be positioned over the bedding in a secured position; wherein the secured position is formed when the interior side of the body lays atop an exterior side of the bedding and wraps around a head portion of the bedding to lay against the exterior side of the bedding so as to sandwich the bedding therebetween (Figure 1; as shown); a fastening system (Figure 2; 110) comprising at least one pair of mating fasteners such that they are removable secured to one another; wherein the at least one pair of mating fasteners are disposed on the interior side of the body such that they align and face each other for selectively securing and releasing when in the secured position.
Regarding claim 2, Pool teaches the body is a full sheet the covers an entire top side of the exterior side of the bedding (Figure 1; as shown).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673